Citation Nr: 1750811	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970, including a year of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ) in this matter. 

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  In June 2014, and again in January 2017, the Board remanded this matter for additional medical inquiry.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board regrets the delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.  

A veteran  whose  case  is  remanded  by  the  Board or Court  has  the  right  to  have  VA  comply  with  the  remand  order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the June 2017 medical opinion is inadequate because it does not fully address the directives of the prior remand.  The June 2017 VA examination is from a different examiner, but contains only pasted excerpts from prior examinations previously found insufficient.  38 C.F.R. §4.2 (2017) states that "Different examiners, at different times, will not describe the same disability in the same language."  

An adequate medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

The examiner's report still lacks consideration of the Veteran's lay statements.  For example, the Veteran's Statement in Support of Claim, and his testimony before the Board in July of 2012, both contain lay assertions relevant to the Veteran's claim.  The medical opinions to date do not address the Veteran's statements and are inadequate for VA rating purposes.  As the two prior remands suggest that the examiner's notes are not illustrative of this evidence, a new examination is required to obtain opinions based on all the relevant evidence, to include the Veteran's lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be discounted for lack of credibility merely because it is unaccompanied by contemporaneous medical evidence).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran with an in-person psychiatric examination to determine the nature and etiology of his psychiatric disorder.  The examiner should review the entire claims folder, and then respond to the following: 

Is it as likely as not (i.e., probability of 50 percent or higher) that any diagnosed psychiatric disability is related to the Veteran's military service?  

In answering this question, please consider and discuss any credible lay assertions regarding the nature of the Veterans military service, including service in Vietnam.  

The examiner should also provide an opinion concerning the current degree of social and industrial impairment, and any functional effects that the Veteran's psychiatric disability has on the activities of daily living. 

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).  

